Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhadra et al. US 2016/0101286 in view of Ackermann, Jr et al. US 9,008,800.
Concerning claims 1 and 12 Bhadra discloses a system (Fig. 4 (40)) comprising:
a waveform generator (Fig. 4 (12)) configured to generate direct current waveforms ([0058]) configured to provide a partial block to a neural structure ([0083)); one or more electrodes (Fig. 2, 4 (16)) configured to deliver the one or more direct current waveforms to provide the partial block to the neural structure; a feedback device (Fig. 4 (42)) configured to provide feedback to the waveform generator related to the partial block, wherein the feedback comprises:
a monitored property (Fig. 4 ("INPUT")) associated with the partial block; and a parameter altered based on the monitored property and associated with the one or more direct current waveforms ([O066], [0071)). Applicant differs from Bhadra in reciting the use of A SINE Electrode for providing blocking. Ackermann, JR et al teaches the use of a SINE electrode for blocking nerves that is configured to reduced tissue damage to nerves. It would have been obvious to one of ordinary skill to have modified the Bhadra electrode to that described by Ackermann to prevent nerve tissue damage. 
Concerning Applicant’s newly added language, of “ to maintain the property at a constant value”, the examiner does not consider the combination co Bhadra and Ackermann, Jr et al to teach the parameter to maintained at a constant value. Typically, one of ordinary skill in the art would program the device to maintain the parameter to within an acceptable range and not necessary a particular value. However, in setting a range, one would expect that in some instances a particular value could be maintained and therefore the claims are considered obvious. 

For claim 2 see pars [0051] and [0057]
For claims 4, 5, 16, Bhandra discloses that parameters of the direct current waveform may be adjusted in response to the detected physiological parameter (see [0066], [0071]). Bhadra does not explicitly state that the parameter is a current level but states that it may be an intensity parameter. However, adapting the current level is one of several straight forward possibilities for adapting the waveform to provide a partial block, from which a person skilled in the art would select without employing an inventive step.
For claim 6 see par. [0066]
For claim 7 the controller is simple proportional controller allowing the manual adjustment of the intensity level, see para. [0064]
For claims 8-9, 13, 14 see pars. [(0064]-[0066] and cuff;
For claims 10-11 see par. [0078]
For claim 15 see par. [0063];
For claims 5 and 16 see pars. [0066], [0071];
For claim 17 see pars. [0050], [0102]-[0130]. 
Concerning Applicant’s newly added language, of “ to maintain the property at a constant value”, the examiner does not consider the combination co Bhadra and Ackermann, Jr et al to teach the parameter to maintained at a constant value. Typically, one of ordinary skill in the art would program the device to maintain the parameter to within an acceptable range and not necessary a particular value. However, in setting a range, one would expect that in some instances a particular constant value could be maintained and therefore the claims are considered obvious. 
Response to Arguments

Applicant's arguments filed 4-5-22 have been fully considered but they are not persuasive. Applicant’s arguments are directed to the maintaining constant value  of a feedback parameter. Applicant stresses that he uses a specific feedback system that that would yield something more stable than that of the combination of Bhadra and Ackermann, but fails to point out where in their specification (and claims) where the difference may be found. Applicant seems to claim a generic feedback system and	questionably discloses one of “constant parameter value. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792